Citation Nr: 0215580	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Propriety of an initial 10 percent evaluation for service-
connected bilateral flat feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from July 
1960 to June 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
RO, which granted a claim of service connection for bilateral 
flat feet (also known and referred to as pes planus in 
administrative and medical records), and assigned a 10 
percent rating (effective from the January 2000 date of the 
RO's receipt of the veteran's claim).  As the veteran appeals 
an original award, the rating issue on appeal is not the 
result of a claim for increased entitlement, rather one 
involving the propriety of the original evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In May 2002, the veteran raised a claim of entitlement to an 
earlier effective date for the grant of service connection 
for flat feet, prior to January 2000.  He also appears to 
raise claims of service connection for multiple, additional 
disorders of the knees/feet, other than bilateral flat feet.  
At that time, he submitted evidence pertinent to the earlier 
effective date matter.  However, these matters are not 
presently on appeal before the Board, but are referred to the 
RO for appropriate adjudication.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claim for 
increased VA compensation benefits.  

2.  The veteran's service-connected bilateral flat feet are 
manifested by overall impairment which is comparable to no 
more than bilateral pain on manipulation and use of the feet, 
resulting in no more than moderate disability as a result of 
service-connected flat feet; there is no objective evidence 
that service-connected flat feet cause any marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, or other factors 
productive of severe disability due to service-connected flat 
feet.  

3.  Currently existing bilateral feet tenderness, swelling 
and calluses are medically dissociated from service-connected 
flat feet.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected bilateral flat feet are not met during any 
portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5276 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159)(VCAA).  That is, the veteran was provided adequate 
VA examinations in August 2000 and April 2001 specific to 
service-connected flat feet, the only issue on appeal.  These 
examinations also regarded other disorders not at issue, 
namely, the veteran's service-connected right ankle traumatic 
arthritis and service-connected left ankle traumatic 
arthritis.  As detailed below, these examinations also 
revealed that the veteran has various other disorders of the 
feet and lower extremities which are not service connected 
and not immediately at issue on appeal.  Those non-service-
connected disorders include morbid obesity, with history of 
post-service significant weight gain, bilateral hallux 
valgus, bilateral calcaneal spurs, a history of foot 
fractures, and bilateral tenderness of the feet, swelling and 
calluses--symptoms of which were medically disassociated with 
the veteran's flat feet.  

VA examinations of the veteran included X-ray studies of the 
feet, which were obtained in April 2001.  Detailed VA medical 
opinion evidence was also requested and obtained in August 
2000 and April 2001 specific to service-connected flat feet.  
Any further examination of the veteran would be duplicative 
of evidence already of record.  Accordingly, VA has 
adequately met its duty to assist in this case.  

VA has also met VCAA's notice requirements: RO rating 
decisions and associated notices of September 2000, November 
2000 and August 2001 as well as a February 2000 statement of 
the case (SOC) explain why the evidence submitted to date 
does not support the claim on appeal.  In a March 2001 letter 
to the veteran, although sent to him in connection with his 
claim to establish service connection for flat feet, the RO 
advised him that he should submit any medical records he had 
and if he identified providers and gave consent, VA would 
obtain the evidence.  The Board finds that the notice 
provisions requiring VA to notify the veteran what evidence 
VA would obtain and what evidence would be his responsibility 
to obtain have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board additionally notes that all 
identified VA and private treatment records have been 
obtained-those pertinent to the immediate claim on appeal.  
That is, the Board notes that in May 2002 additional evidence 
was received from the veteran, including VA treatment records 
of June 1973, misidentified by the veteran as service medical 
records of 1963.  The additional evidence includes a June 
1973 radiographic report pertaining to the cervical spine.  
If the veteran desires service connection for a cervical 
spine disability, he should file a claim with the RO.  
Finally, neither the veteran nor his representative has 
indicated that any additional, available VA or private 
treatment records-pertinent to the issue of the present 
evaluation of service-connected flat feet, exist other than 
those already obtained.  

The above development and communications indicate that both 
the duty to assist and notice provisions of VCAA have been 
met in this case. Additionally, a Board remand for 
readjudication by the RO would thus serve only to further 
delay resolution of the claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Further development pursuant to 
VCAA would serve no useful purpose.

Disability Rating of Flat Feet

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

If after consideration of all the evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2001).  

The United States Court of Appeals for Veterans Claims has 
taken notice that pes planus is defined as "flat feet".  See, 
e.g., Buckley v. West, 12 Vet. App. 76, 79 (1998), citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1268 (28th ed. 
1994).  38 C.F.R. § 4.71a, Diagnostic Code 5276 pertains to 
acquired flatfoot.  Pronounced, bilateral flatfeet with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrant assignment of a 50 percent 
rating.  Severe, bilateral flatfeet with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, warrant a 30 percent 
rating.  Where flat feet are moderate, with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, and pain on manipulation and use of the feet, 
whether bilateral or unilateral, a 10 percent rating is 
warranted.  (Where such are mild and the symptoms are 
relieved by built-up shoe or arch support, a zero percent 
rating is assigned).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.

In this case the medical evidence of record includes two VA 
examinations reports which are consistent in showing that 
while the veteran has several significant and debilitating 
disorders of the feet.  While possibly rendering the 
veteran's feet severely disabled as a whole, demonstrated 
symptoms of his service-connected flat feet are limited and 
no more than moderate in severity.  

Specifically, the April 2001 VA examination report includes 
the VA medical opinion that the veteran's bilateral foot 
tenderness, swelling and calluses cannot be associated with 
service-connected flat feet.  Rather, the examiner opines 
that these symptoms might be related to venous insufficiency 
of the lower extremities, possibly due to the veteran's 
diagnosed diabetes mellitus, or the veteran's post-service 
weight and age.  On VA examination of August 2000, the 
examiner opined that the veteran's current morbid obesity 
compounded both his ankle and feet discomfort.  Diagnoses at 
that time included recurrent in-step ulcerations secondary to 
morbid obesity.  

The April 2001 VA examination included a review of the 
veteran's service medical records.  The VA examiner noted 
that the veteran currently has bilateral second degree flat 
feet, a condition which was noted both at entry and at 
separation from service in 1960 and 1964, respectively.  
Various other diagnoses were given as well which are only 
pertinent to the appeal to the extent that the veteran 
appears to associate all of his feet symptomatology, pain and 
impairment with service-connected flat feet-an assertion 
unsupported the medical evidence of record, and directly 
contradicted by VA medical opinion.  Current diagnoses 
include service-connected right and left ankle traumatic 
arthritis, and non-service-connected disorders, namely: 
bilateral hallux valgus deformity; bilateral degenerative 
arthritis of the first metatarsophalangeal and 
interphalangeal joints, and of the talonavicular and 
naviculocuneiform joints; bilateral calcaneal spurs; diabetes 
mellitus; feet and leg ulcers; feet calluses; and venous 
insufficiency.

Significantly, on VA physical examination in April 2001 the 
examiner noted generalized and diffuse tenderness to pressure 
of the feet-a symptom which could not be specifically 
ascribed to service-connected flat feet.  The veteran is 
shown to have Grade II loss of the transverse and 
longitudinal arches, bilaterally, with normal Achilles, mid-
foot, and forefoot alignment.  

In the absence of medical evidence of greater objective 
symptoms due to service-connected flat feet, such as 
swelling, marked pronation, or characteristic calluses, the 
veteran's complaints of painful flat feet, with multiple 
symptomatic foot disorders unrelated thereto, do not warrant 
an evaluation in excess of 10 percent.  VA examination 
reports of August 2000 and April 2001 are consistent in 
showing that the veteran's flat feet are Grade II and 
reportedly painful.  However, neither VA examiner found that 
the veteran's service-connected flat feet cause his feet 
tenderness, swelling, or calluses, which would allow the 
Board to find "severe" symptoms warranting an evaluation in 
excess of 10 percent under Diagnostic Code 5276.  The 
veteran's flat feet are not shown to have caused any change 
in his gait, posture, or ambulation.  While he reports 
unusual shoe wear, no medical evidence associates this with 
service-connected flat feet.  Moreover, Diagnostic Code 5276 
rates both moderate bilateral and unilateral flat feet as 10 
percent disabling.  Accordingly, the veteran's assertion that 
he is entitled to two separate ratings is without a legal 
basis. The criteria for a 30 percent rating under Diagnostic 
Code 5276 are not met at any time during the appeal period, 
based on the medical evidence of record.  

In finding so, the Board recognizes that the veteran may have 
severe disability of the feet.  However, impairment which is 
due to service-connected flat feet is not shown to be more 
than of a moderate degree under Diagnostic Code 5276.  The 
salient point is that the VA examination of April 2001 is 
particularly probative in that it is based on a review of the 
veteran's entire claims file, and provides a medical opinion 
that the veteran's bilateral feet tenderness, swelling and 
calluses are not associated with service-connected flat feet.  
The Board also notes that these VA examiners noted that the 
veteran's service-connected flat feet have not prevented him 
from a long post-service occupational career.  Such limited 
findings are consistent with prior examination evidence, and 
demonstrate no more than moderate disability from bilateral 
flat feet.  As such, the preponderance of the evidence is 
against the assignment of an evaluation in excess of 10 
percent for bilateral flat feet.  38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5276.  The appeal is denied.  38 U.S.C.A. 
§ 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


ORDER

The claim for an evaluation in excess of 10 percent for 
service-connected bilateral flat feet is denied during the 
entire appeal period.



		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

